Citation Nr: 1235081	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  04-14 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of a right knee total knee arthroplasty (TKA), for the period from September 1, 2005 to August 23, 2011, and from October 1, 2011.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty from July 1970 to October 1990.  

This case comes before the Board of Veterans' Appeals (Board) from a February 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida, which, in part, denied a rating in excess of 10 percent for the Veteran's right knee disorder.    

In a September 2006 rating decision, the RO granted a temporary total evaluation (TTE) from July 30, 2004 to August 31, 2005, with a 30 percent rating assigned as of September 1, 2005.  The 10 percent rating remained in effect prior to July 30, 2004. 

In an April 2008 decision, the Board disposed of the staged rating in effect prior to July 30, 2004 by increasing this rating to 20 percent, but remanded the remaining issue of entitlement to a rating in excess of 30 percent as of September 1, 2005 (following a period of TTE) for further development.  The issue was again remanded for additional development in May 2009.  

Subsequently, the Board denied the claim in an October 2011 decision and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2012 order, the Court vacated the Board's October 2011 decision and remanded the issue for further development pursuant to a Joint Motion for Remand filed by representatives of the Veteran and VA.  

While this issue was on appeal, the Board notes that the RO granted a TTE for the right knee disability, for the period from August 24, 2011 to September 30, 2011, and then returned the disability rating to 30 percent thereafter.  Therefore, the remaining claim on appeal is characterized as it appears on the title page.  The period covered by this appeal does not reflect those two time periods when the Veteran received a TTE for his right knee disability.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant, if further action is required.


REMAND

The April 2012 Joint Motion for Remand indicated that the Board's October 2011 decision should be vacated and the issue remanded for certain private records and for a VA examination.  

The Joint Motion for Remand noted that a review of the record indicated that the RO had failed to contact a Dr. R.B.L., an orthopedic surgeon who was planning a full replacement of the Veteran's right knee, and that a remand was needed to obtain these records.  The Veteran's attorney has renewed this request in his August 2012 brief.  

However, the Board notes that the claims file contains private medical records from Dr. R.B.L. dated from July 2011 to November 2011.  According to a date stamp, these records were presented to the RO in December 2011.  Therefore, on remand the RO may request that the Veteran and his attorney furnish information on any additional records, from either Dr. R.B.L. or from any other provider who recently treated the Veteran's right knee disability, which should be associated with the claims file.  

It also was noted in the Joint Motion for Remand that the last VA examination of the right knee disability in April 2010 was inadequate because the examiner provided no explanation for his finding that "[l]oss of function due to flare-ups cannot be determined without resorting to mere speculation."  The parties noted in the Joint Remand that the Veteran told the examiner that he has flare-ups 12 times a week, which last about an hour, and which produce pain that is eight to nine on a scale of 1 to 10.  

The Court has held that once VA has undertaken to provide a medical examination or opinion, even when not obligated to do so by statute, it "must provide an adequate one, or at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  Further, when an examiner states that he or she cannot render an opinion without speculation, the examination can still be considered adequate if the examiner "has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382, 387 (2010).  

As the April 2010 VA examiner failed to provide any explanation for his conclusion that an opinion on loss of function due to flare-ups was not possible without resort to speculation, and did not explain why such an opinion would be speculative, VA must provide the Veteran with a new VA examination and medical opinion regarding his right knee disability.  Id. at 390.  

Finally, and while not the subject of the JMR, the Board observes that the Veteran is an active patient in the VA healthcare system.  Records show treatment through the VA Medical Centers in Biloxi and Pensacola.  However, the claims file only includes treatment records from those facilities dated up to March 2010 and July 2011, respectively.  Any additional records from that facility should be obtained. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall request that the Veteran and his attorney identify all VA and non-VA medical providers who have treated him for his right knee disorder since September 2005.  The RO must then obtain copies of the related medical records that are not already in the claims file, to include all relevant records of treatment rendered by the Biloxi VAMC, since March 2010 to the present, and by the Pensacola VA clinic, from July 2011 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.

2.  Make arrangements for the Veteran to be afforded an examination to evaluate his current right knee disability.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

Tests of joint motion against varying resistance should be performed.  Any limitation of motion should be recorded.  The extent of any incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement, and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  If this is not feasible, the examiner should so state.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  

The examiner should state whether the Veteran experiences recurrent subluxation or lateral instability of the right knee, and if so, to what extent.  The examiner should further describe symptoms to include any ankylosis, gait disturbances, guarding, localized tenderness, malunion of femur, malunion of tibia and fibula, and cartilage dislocation with frequent episodes of locking or effusion if shown.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Then, after ensuring any other necessary development has been completed, adjudicate the claim of entitlement to a rating in excess of 30 percent for residuals of a right knee total knee arthroplasty, for the period from September 1, 2005 to August 23, 2011, and from October 1, 2011.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  



